            Case 18-34658 Document 460-3 Filed in TXSB on 02/24/20 Page 1 of 1
                                EXHIBIT C
Subpoena Services                                $528.40
Litigation Support ‐ Database Fees                 $18.30
Legal Research                                  $1,574.61
Transcripts                                     $1,775.92
Postage & Delivery Services                       $402.95
Travel, Parking & Meals                             $7.89
Court Fees                                       $362.00
Total Out‐of‐Pocket Expenses                       4670.07
